Citation Nr: 0732673	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO. 03-26 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart attack, 
including as secondary to the hypertension.

3. Entitlement to service connection for a stroke, including 
as secondary to the hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 until 
November 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in April 2006 and 
reopened the claim for hypertension and remanded the claims 
for additional development. The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought. In addition, the RO/AMC requested 
that the veteran provide further information as to the 
claims; however, the veteran did not respond to the RO/AMC's 
inquiry. Thus, this matter is properly returned to the Board 
for appellate consideration. 

However, a review of the record discloses that further 
development is necessary and the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the appellant if further action is required.


REMAND

Although the Board has not reviewed the record with a view 
towards resolution of the merits of the claims, the Board has 
identified several issues to be considered by the RO/AMC upon 
readjudicaton of this matter. 

Concerning the veteran's claim for entitlement to service 
connection for a heart attack, the record clearly reflects 
the veteran had myocardial infarctions and has several other 
diagnosed heart conditions, including congestive heart 
failure, ischemic heart disease and arteriosclerotic heart 
disease. 

While service medical records did not note any treatment or 
diagnosis of these conditions, the October 1957 separation 
examination did reflect a systolic murmur. In this regard, a 
July 2003 letter from J.M.A., M.D. explained that a systolic 
murmur frequently shows a sign of valvular disease. The 
valvular disease could have contributed to the congestive 
heart failure. Dr. A. further opined that the heart condition 
also could have started when the veteran was in the military 
and progressed to the present condition. Dr. A. did not 
provide any rationale for his findings or opinions. 

While the veteran underwent a VA examination in March 2007, 
this examination focused on the veteran's hypertension and 
failed to consider whether or not there was a nexus between 
the current heart disease and the murmur noted in service. As 
such the examination is incomplete. See 38 C.F.R. § 4.2 (If 
the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.). 
Furthermore, with regard to all claimed disorders, VA must 
also ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service. 
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994); also Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) 
(Both holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection). As the examiner failed to provide an opinion as 
to whether or not the heart condition was related to any 
incident during service, another examination is in order.

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Thus, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of the Dr. A. or the March 
2007 VA examination provide the medical nexus necessary to 
support a finding of service connection for the claimed 
conditions. Id.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991). The veteran's claim for 
service connection for heart disease, and in particular any 
new findings revealed upon examination, could have an impact 
the evaluation of his claims for service connection for 
hypertension and stroke. Therefore, adjudication of the 
claims for service connection for hypertension and stroke 
will be held in abeyance pending further development and 
adjudication of the veteran's claim of service connection for 
heart disease.

Accordingly, the case is REMANDED for the following action:

1. The veteran's claims file should be 
referred to the examiner who performed the 
March 2007 examination if that physician 
is available. (If the physician who 
performed the March 2007 VA examination is 
unavailable, the veteran's claims file 
should be referred to another appropriate 
physician for review). The examiner is 
requested to review the veteran's claim 
file and to express an opinion as to the 
following:

a) Whether the systolic murmur noted 
during service is related to any currently 
diagnosed heart condition?

b) The examiner should discuss the course 
and progression of the systolic murmur and 
provide an opinion as to whether this 
murmur resulted in chronic symptoms or 
progressed to cause any currently 
documented heart condition. 

If necessary, the examiner can order a 
complete VA examination of the veteran to 
assist in providing these opinions. Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished. 

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved is required. The 
claims folder, and a copy of this remand, 
must be made available to the examiner for 
review in connection with the examination, 
who must acknowledge such receipt and 
review in any report generated as a result 
of this remand.

2. The RO/AMC should readjudicate the 
issue of entitlement to service connection 
for a heart attack. After this 
adjudication, the RO/AMC should 
readjudicate the veteran's claims for 
entitlement to service connection for 
hypertension and stroke. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


